       Case 1:20-cv-01647-NONE-SAB Document 12 Filed 03/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ESAU REDIX,                                      )   No.: 1:20-cv-01647-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING FINDINGS AND
13           v.                                       )   RECOMMENDATIONS
                                                      )   (Doc. No. 11)
14   J. NAVARRO, et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Esau Redix is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant
20   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On February 4, 2021, the assigned magistrate judge issued findings and recommendations
22   recommending that this action proceed against Defendants Navarro, Vera, Medina, Allison, and
23   Higuera for excessive force, against Defendant Vera for sexual assault, against Defendants Navarro
24   and Allison for death threats, and against Defendants Navarro, Gonzales, and Campos for deliberate
25   indifference to Plaintiff’s medical needs. (Doc. No. 11.) The magistrate judge also recommended that
26   all other claims be dismissed from the action for failure to state a cognizable claim for relief. (Id.)
27   /////
28   /////
                                                          1
         Case 1:20-cv-01647-NONE-SAB Document 12 Filed 03/08/21 Page 2 of 2



1    The findings and recommendations were served on plaintiff and contained notice that objections were

2    due within fourteen (14) days. (Id. at 2.) No objections were filed and the time to do so has expired. 1

3            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a de

4    novo review of the case. Having carefully reviewed the entire file, the court concludes that the

5    magistrate judge’s findings and recommendations are supported by the record and by proper analysis.

6            Accordingly,

7            1.     The findings and recommendations issued on February 4, 2021 (Doc. No. 11), are

8                   adopted in full;

9            2.     This action shall proceed against Defendants Navarro, Vera, Medina, Allison, and

10                  Higuera for excessive force, against Defendant Vera for sexual assault, against

11                  Defendants Navarro and Allison for death threats, and against Defendants Navarro,

12                  Gonzales, and Campos for deliberate indifference to Plaintiff’s medical needs; and

13           3.     All other claims are dismissed from the action.

14
15   IT IS SO ORDERED.

16        Dated:   March 7, 2021
17                                                      UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
     1
       In response to the magistrate judge’s screening order (Doc. No. 8), plaintiff filed a notice indicating
28   that he wished to proceed on those claims found cognizable. (Doc. No. 9.)
                                                         2
